Citation Nr: 0120307	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 decision by the 
Lincoln, Nebraska, Regional Office (the RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's 
applications to reopen his previously denied claims of 
entitlement to service connection for a psychiatric 
disability and a bilateral foot disability based on the RO's 
conclusion that the veteran had failed to submit new and 
material evidence which was sufficient to reopen those 
claims.  

In May 2001, the veteran testified before the undersigned 
Board member by means of videoconference equipment.  In 
connection with the hearing, he submitted additional 
evidence, which was accompanied by a waiver of RO 
consideration.  See 
38 C.F.R. § 1304(c) (2000).  

Other issues

The file includes correspondence from the veteran's 
representative which was received by the RO in February 1998, 
in which an informal claim for service connection for a head 
injury was filed.  The file also includes a January 1999 VA 
medical examination report and correspondence from the 
veteran dated in June 1999, which both show that he reported 
having back problems during service.  These indicate that the 
veteran also desires to submit a claim of entitlement to 
service connection for a back disability.  Because the issues 
of entitlement to service connection for a back disability 
and residuals of a head injury have not yet been adjudicated 
by the RO, the Board is without jurisdiction to consider 
them.  They are therefore referred to the RO for appropriate 
action.  

As will be further discussed, this appellate decision reopens 
the veteran's claim for service connection for a psychiatric 
disability and remands the matter to the RO for a de novo 
review.  In view of the opinion presented at the January 1999 
VA examination, in which an association has been drawn 
between the veteran's reported history of a head injury in 
service with his present diagnosis of an organic mood 
disorder, the RO is advised that the undeveloped head injury 
claim may be intertwined with the reopened psychiatric 
disability claim.  The RO should therefore give the matter of 
entitlement to service connection for a head injury 
appropriate consideration when it adjudicates the psychiatric 
disability claim.
 

FINDINGS OF FACT

1.  In an unappealed February 1957 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral flat feet.

2.  Evidence submitted since the February 1957 RO rating 
decision is cumulative and redundant as to the issue of 
entitlement to service connection for a bilateral foot 
disorder and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  In unappealed rating decisions dated in February 1957 and 
March 1957, the RO denied the veteran's claim of entitlement 
to service connection for a nervous condition (also claimed 
as an anxiety state).

4.  Evidence submitted since the March 1957 RO rating 
decision is neither cumulative and redundant to the issue of 
entitlement to service connection for a psychiatric disorder 
and is of such significance that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final February 1957 
rating decision is not new and material with respect to the 
veteran's claim of entitlement to service connection for a 
bilateral foot disability; the claim is therefore not 
reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).

2.  Evidence submitted since the RO's final March 1957 rating 
decision is new and material with respect to the veteran's 
claim of entitlement to service connection for a psychiatric 
disability; the claim is therefore reopened for a de novo 
review. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
psychiatric disability (which has been variously diagnosed 
and described over the years, including as a "nervous 
condition" and an "anxiety state") and for a bilateral foot 
disability.  Implicit in his presentation is the contention 
that he has submitted new and material evidence which is 
sufficient to reopen his claims, which were previously denied 
by VA in 1957.

In the interest of clarity, the Board will initially review 
the pertinent law and regulations.  The Board will then 
provide a factual background.  Finally, the Board will 
analyze the issues on appeal.  For reasons which will be 
explained the Board will further remand the issue of 
entitlement to service connection for a psychiatric 
disability to the RO for further development. 


Relevant law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2000); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996) and cases cited therein.

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that a psychosis 
was manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. 1111 (West 1991); 38 
C.F.R. 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a), (b) (2000).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  

Factual Background

Evidence of record at the time of the RO decisions in 1957  

The veteran's service medical records show that he was 
psychiatrically normal on enlistment examination in February 
1953.  Examination of his feet revealed 3rd degree pes planus 
(flat feet) with slight eversion, bilaterally.   

Clinical records dated in February and March 1953 show that 
the veteran was treated for complaints of ankle and heel pain 
in the first weeks following his entry into active duty.  The 
records indicate that the complaints were related to a 
bilateral pes planus condition which existed prior to his 
entrance into military service.  He was issued orthotic heel 
inserts to compensate for his flat feet.  Available medical 
records at the time showed no further complaints or treatment 
regarding his feet.

In January 1956, the veteran was honorably discharged from 
active duty.  The report of his January 1956 separation 
examination shows that the veteran was psychiatrically 
normal.  Evaluation of his feet also showed normal findings.
  
A VA hospital discharge summary from the VA hospital in 
Omaha, Nebraska, dated in September 1956, shows that the 
veteran reported having feelings of tension and discomfort 
around other people and difficulty expressing himself.  He 
stated that he did not want to associate with other people 
and had feelings of weakness, tiredness and "unreality."  
He did not feel that he was able to work.  He also reported 
having ideas of reference and felt as though others were 
talking about him, though he did not know what they were 
saying.  He displayed a lack of affect when discussing his 
symptoms.  Following mental status examination, the initial 
impression was an incipient, borderline case of paranoid 
schizophrenia.  The psychology department reviewed the 
veteran and regarded the severity of his disturbance and his 
preference for withdrawal as a defense to have raised the 
possibility of a psychosis.  However, while it was not 
possible at the time of the examination to rule out a 
psychotic disturbance, the general pattern of functioning 
displayed by the veteran suggested that his psychiatric 
condition most likely was an anxiety reaction and this became 
the diagnosis.  At the time, it remained unresolved whether 
his clinical symptoms were functional or organic in nature.  
The external precipitating stress was undetermined and 
possible encephalopathy was considered to have been a 
predisposing factor.  

Additionally, a physical examination performed concurrent to 
the psychiatric evaluation revealed no gross abnormalities of 
the veteran's extremities.  The report further noted that no 
disabilities were observed regarding his feet.

In December 1956, the veteran filed with the RO claims for 
service connection for a "nervous condition", which he 
alleged to have begun in service in the spring of 1955, and 
service connection for a foot condition which allegedly began 
in approximately March 1953.  

In support of his psychiatric claim, the veteran submitted a 
written witness statement from a family member.  In this 
statement, dated in December 1956, the witness reported that 
when the veteran returned home after his discharge from 
service in January 1956 he appeared uneasy.  By May 1956 he 
had become reclusive and rarely left their house.  He 
consulted his physician, who regarded his condition as being 
mental depression, but the veteran did not seem to respond to 
treatment and later spent almost eight weeks receiving 
treatment at the VA hospital in Omaha, Nebraska.  According 
to the witness, she guessed that the veteran first started 
having his problems while he was stationed overseas in 
Germany.  When he returned home there were times when he 
could hardly get out of bed and other days when he had to 
struggle to make it through his workday.  He had difficulty 
making decisions and reported to the witness that he 
sometimes experienced a "fog (which) would come over his 
mind."


The February 1957 and March 1957 rating decisions

The RO reviewed the aforementioned medical records and 
witness statement and denied the veteran's claims of 
entitlement to service connection for a nervous condition and 
a foot condition in a February 1957 rating decision.  

According to the February 1957 RO rating decision, the basis 
of the RO's denial was that the veteran's bilateral pes 
planus condition was noted at the time of entry into service 
and pre-existed his entry into active duty and that there was 
no evidence of aggravation of the pre-existing defect by 
service.  The RO noted that the veteran had been issued 
orthotics very early in his enlistment, that he had had no 
further complaints during service, and that the post-service 
VA examination of September 1956 revealed no foot disability.  
Thus, aggravation of his pre-existing bilateral pes planus by 
service was not found.  

With respect to a psychiatric disability, the RO noted that 
there was no record of a nervous condition during the 
veteran's period of active duty such that service connection 
accordingly could be not granted.  

The veteran was sent notice of this decision and his 
appellate rights in correspondence dated in February 1957.  
The claims file does not reflect that the veteran submitted a 
timely Notice of Disagreement of the denial of service 
connection for a bilateral foot condition.

After notice of the RO's denial was dispatched to the 
veteran, a witness statement was received in February 1957 
from the veteran's clergyman, Rev. R.H., who reported that in 
approximately October 1956, the veteran first consulted him.  
Rev. R.H. reported that at the time of his writing he had 
been observing the veteran for over a year and maintained 
regular contact with him.  According to Rev. R.H.'s 
observations, the veteran was lacking in self confidence and 
worried himself unnecessarily with a consuming fear over 
which he seemed to have no control.  The veteran related to 
Rev. R.H. that this problem became serious during the latter 
months of his military service and that he had discussed this 
problem with a doctor while stationed in Germany.

In a February 1957 statement, the veteran's private 
physician, Dr. W.L., reported that the veteran first appeared 
at his office in September 1956 for treatment and complained 
at the time that he was depressed for the previous three to 
four months.  According to Dr. W.L.'s records, the veteran 
worried a lot and did not feel equal to taking a job or 
mixing with people.  He reportedly had these same feelings 
during his period of military service while stationed in 
Germany.  Dr. W.L. reported that he referred the veteran to 
the VA hospital in Omaha, Nebraska, where he underwent 
treatment for a period of about two months.

In a February 1957 written statement in support of his claim, 
the veteran reported that he often experienced problems with 
his nerves while he was stationed in Germany.  However, the 
doctor he consulted in service was unable to find anything 
wrong so the veteran stated that he "sort of held out and 
figured that when (he) got out of service (he) would be 
alright again but instead (he) got worse."

Also added to the record in March 1957 was a VA hospital 
discharge summary dated in January 1957.  This document was 
received by the RO in March 1957.  The report shows that the 
veteran was treated for a period of 55 days for psychiatric 
complaints.  His discharge diagnosis was anxiety reaction in 
remission, treated and improved.  The external precipitating 
stress was undetermined; possible encephalopathy was 
considered to have been a predisposing factor.

The RO reopened the veteran's claim for service connection 
for an anxiety state and reviewed the evidence received since 
its February 1957 rating decision.  According to the RO, the 
veteran's claim remained denied because the objective medical 
evidence did not demonstrate that the veteran's anxiety had 
its incipiency in service nor was it present at the time of 
his separation from service.  The veteran was issued notice 
of this denial and his appellate rights in correspondence 
dated in March 1957.  The claims file does not reflect that 
the veteran submitted a timely Notice of Disagreement with 
the March 1957 denial of service connection for an anxiety 
state.

Additionally submitted evidence

In March 1998, the veteran filed a request to reopen his 
claims for service connection for a psychiatric disability 
and a bilateral foot disability.  Evidence pertinent to his 
claims which were submitted after March 1957 follows. 

In August 1959, service medical treatment reports dated from 
May 1954 to July 1955 were received by the VA Regional Office 
in Dallas, Texas, and incorporated with the veteran's claims 
folder.  These records show in pertinent part that in August 
1954 the veteran requested modification of his orthotic heel 
inserts to alleviate his complaints of an aching pain in his 
mid and low thoracic spine.  In March 1955, he requested new 
orthotic heel inserts for three pairs of shoes, stating at 
the time that his feet began to ache approximately one week 
earlier, but that he did not have any foot complaints prior 
to then, implying that his orthotics were worn out and needed 
replacing.  

The newly discovered service medical records also show that 
in April 1955, the veteran was treated for complaints of 
episodic dizzy spells which he reported having "as long as 
he can remember."  The dizzy spells were not accompanied by 
headaches.  Vertigo was reported, which reportedly occurred 
when he arose from a seated position.  He was observed to 
have been in no acute distress and to have been in a 
"somewhat apathetic" mood.  The impression was vertigo of 
undetermined origin, possibly due to ocular imbalance.

At a video conference hearing in May 2001, the veteran 
submitted copies of a VA hospital report showing his 
psychiatric hospitalization from September 1962 to October 
1962.  This report shows that this was the second VA mental 
hospitalization of the veteran.  His chief complaint at the 
time was that he was confused and had trouble making 
decisions, concentrating his thoughts and being around 
others.  The problems began approximately eight months prior 
to the admission in September 1962.  According to the report, 
the veteran's past history revealed that he never really made 
a good adjustment since leaving high school.  He reportedly 
got along fairly well in service but had not been able to 
adjust to civilian life.  

Mental status examination at the time shows that the veteran 
displayed a flattened affect and smiled inappropriately at 
times, with loosening of associations and some delusions of 
persecution.  There was some poverty of thought observed and 
he randomly stared out into space.  The veteran complained of 
an inability to think straight and he felt that he was losing 
his mind.  He was oriented on all spheres and displayed good 
abstracting ability and could perform serial sevens.  His 
general fund of information was good but his insight into his 
present condition was poor.    

Laboratory testing revealed an abnormal EEG in September 
1962, read as abnormal focal slow, right occipitoparietal.  
Metrizol Activation in October 1962 also revealed focal slow, 
right occipitoparietal.  The report shows that the treating 
physicians considered the abnormality in the occipital area 
to be without significance according to the state of 
knowledge of neurophysiology in existence at that time, but 
that the abnormality could explain some of the veteran's 
difficulties with respect to his anxiety level.  The treating 
physician recommended placing the veteran on Dilantin 
medication for a trial period to see if it would control his 
abnormal thinking patterns when he came under an anxiety-
invoking experience.

The veteran was discharged from the hospital in October 1962 
with diagnoses of chronic brain syndrome associated with 
suspected convulsive disorder due to unknown or uncertain 
cause with the functional reaction alone manifest, treated 
and unimproved.  The predisposing cause was convulsive 
disorder due to unknown or uncertain cause and the 
precipitating stress was unknown.  He was also diagnosed with 
schizoid personality disturbance, treated and unimproved.  He 
was considered to be competent.

In June 2001, VA received a copy of a private psychology 
examination report dated in February 1993 and conducted by 
clinical psychologist Dr. J.C.  The examination was conducted 
pursuant to the veteran's claim at the time for Social 
Security Administration disability benefits.  The veteran 
reported that he served in the United States Army from 1953 
to 1956, spending the first year in training in the 
continental United States and his remaining two years in 
Germany.  According to the veteran, he served most of his 
military service in the capacity of an office worker.  He 
indicated that he suffered a head injury of some sort before 
1962 and has continued to have some type of seizure activity.  
He was hospitalized from April to June 1962 for anxiety and 
fears.  

On mental status examination in February 1993, the veteran 
was oriented on all spheres and exhibited a broad range of 
affect, including an occasional mirth response.  He reported 
being in a fair mood over the past few months, though he 
expressed some slight worry over being unable to find work.  
His communication was clear, coherent and goal-directed, with 
moderately paced and productive speech.  There was no 
evidence of hallucinations, delusions or special 
preoccupations.  From his verbalizations it was apparent that 
he functioned within the average range of intellect.  His 
judgment and impulse control appeared within the average 
range when compared to others of his age.  He displayed 
adequate insight into his difficulties.  From his interview 
there did not appear to be any gross defects in his 
immediate, recent or remote memory.  However, his memory 
testing indicated that there was possibly some neurologic 
damage.  Emotionally, the veteran did not seem overly 
bothered by any issues in his life and appeared relatively 
calm during his interview and reported feeling fair on most 
days.  He admitted to having some sleep disturbance and 
emotional disturbance on an occasional basis and was troubled 
that he could not find employment.  The examiner's diagnosis 
following examination and testing was an adjustment disorder 
with mixed emotional features.  

The February 1993 psychological examination report 
incidentally noted that the veteran was wearing arch supports 
in both shoes at the time of the examination. 

The report of a private neuropsychological examination 
conducted in April 1993 by clinical psychologist Dr. T.K. 
shows that the veteran reported having been told by his 
parents that he fell out of bed and sustained a head injury 
when he was an infant.  He also reported that he was involved 
in a wrestling accident with his siblings when he aged 10 or 
11 in which he experienced loss of consciousness.  Other than 
this history, he denied being involved in any motor vehicle 
accidents or having any other head injuries except for being 
"dazed" a few times over the years while working.  He 
reported that he served in the Army from February 1953 to 
January 1956.  On leaving the Army, he reported that "he 
began having problems" which he attributed to anxiety and 
was eventually treated for this at the VA hospital in Omaha, 
Nebraska in the autumn of 1956.  Dr. T.K. noted that these VA 
hospital records suggested the possibility of an incipient, 
borderline case of paranoid schizophrenia but that the 
overall impression was that his problems were due to an 
anxiety reaction.  An anxiety reaction became the ultimate 
diagnosis.  Dr. T.K. took special notice that the VA records 
indicated that encephalopathy may have been a predisposing 
factor.  The veteran was placed on Dilantin medication, which 
he used daily for 14 years until discontinuing its use in 
1970 because he felt he was obtaining no benefit from it.

The veteran reported to Dr. T.K. that in April 1962 he was 
admitted for treatment at a VA facility for problems with 
anxiety and withdrawal.  He was then readmitted for treatment 
at the VA hospital in Omaha, Nebraska in September 1962.  Dr. 
T.K. had reviewed the VA record and noted that it reflected 
an abnormal EEG which suggested right occipital parietal 
difficulties.  A Metrizol study followed which revealed 
"abnormal focal slow, right occipital-parietal problem."  
The veteran was diagnosed at the time of discharge with 
"chronic brain syndrome associated with suspected convulsive 
disorder due to unknown or uncertain cause with the 
functional reaction alone manifest and schizoid personality 
disturbance."

The veteran reported to Dr. T.K. that in the late 1960's or 
early 1970's he saw a psychiatrist who prescribed him a 
medication called Serax with instructions to take it whenever 
he felt anxious.  According to the veteran, he never saw the 
psychiatrist again after that initial consultation but he did 
use the Serax several times per day for a continuous 10-year 
period from 1970 to 1980.

The veteran's complaints to Dr. T.K. were that he had 
difficulty focusing and concentrating his thoughts and that 
he would sometimes become argumentative.  At several points 
during Dr. T.K.'s questioning, the veteran indicated that he 
felt all his life difficulties stemmed from his "problem" 
but when questioned repeatedly about the nature of the 
"problem" he was unable to describe any substantive 
features except that he did not understand what his problem 
was but "wanted to run away from it... or forget about it."  
He reported that his anxiety seemed to be less of a problem 
now that he was no longer working or having pressures placed 
upon him.  He admitted that the anxiety had not seemed to 
have been a problem for him for approximately the last 20 
years.  He denied having hallucinations, ideas of reference 
or sensory phenomena.  He also denied having any sensory 
changes.  He described his sense of balance as being 
adequate.  He admitted to having problems with anger and 
indicated that he was a short-tempered individual.  

Dr. T.K. subjected the veteran to battery of tests and after 
analyzing the results he concluded that the veteran's 
neuropsychological deficits were consistent with the expected 
pattern in individuals with dementia of insidious onset, 
though Dr. T.K. suggested that further testing should be 
performed for a period of one year to rule out a cortical 
dementia such as senile dementia of Alzheimer's type.  Dr. 
T.K. noted that the veteran reported a history of pediatric 
head injury, multiple episodes of being dazed as an adult, 
and a long history of use of Dilantin and Serax, which Dr. 
T.K. described as being substances known to suppress 
neuropsychological functioning.  VA records described the 
veteran a having a schizoid style of adjustment and 
historically he endorsed anxiety related problems and a 
preference for isolated life functioning since high school.  
Dr. T.K. commented that such a pattern of social behavior was 
typically utilitarian for individuals with chronic 
neurological deficits.  Dr. T.K. recommended consultation 
with a neurologist to rule out a reversible dementia.  His 
suspicions were that the veteran's problems were chronic, of 
multiple etiology and of insidious onset.  The final 
diagnostic impression was moderate dementia, rule out senile 
dementia of Alzheimer's type; rule out organic personality 
syndrome (explosive type); and mild depression.

In November 1998, the veteran appeared before an RO hearing 
officer and presented oral testimony in support of his claim.  
The transcript of this hearing shows that he testified, in 
pertinent part, that his problems began during service while 
he was stationed in Germany, approximately six months before 
he was discharged from active duty.  According to the 
veteran, he consulted a physician about his anxieties in 
service but it did not occur to him at the time that he had 
an actual and specific mental condition.  He stated that his 
condition interfered with his advancement and promotion in 
rank while he was in service.  He reiterated his history of 
medical treatment following his separation from service and 
reported that he was currently being treated by his family 
physician who prescribed him Nortriptyline medication for 
depression.  The veteran stated that he had never asked his 
family physician for a medical opinion as to whether his 
depression was concurrent with his period of military 
service.  The veteran also stated that at the time of this 
hearing his family physician had not suggested that he 
consult a psychiatrist for his problems.

With regard to his feet, the veteran testified that he was 
aware of having flat feet when he entered service.  He 
acknowledged that he had been issued orthotic shoe inserts 
for his flat feet during active duty.  According to the 
veteran, his feet did not start to bother him until eight 
years prior the time of the hearing.  He reported that he was 
not taking any medication for his feet at the time of the 
hearing.  
 
The report of a January 1999 VA psychiatric examination shows 
that the examiner personally interviewed the veteran and 
reviewed his medical records.  According to the veteran, his 
problems began during a voyage by troopship from the United 
States to Germany.  He reported that he experienced several 
episodes of paralysis, described as discomfort and back pain, 
difficulty standing and getting out of bed and some 
generalized weakness.  The VA examiner noted that there were 
indications in his service medical records that he was seen 
for this, but no specific diagnosis was presented.  The 
veteran reported that in Germany he was struck in the face by 
a baseball and was knocked unconscious and sustained some 
local swelling.  He was not aware of any sequelae at that 
point.  Then, several months before he was to return to the 
United States, he began having periods of feeling "isolated, 
withdrawn, without energy, (and) with total loss of interest 
in things."  He felt consistently bored and unhappy.  These 
symptoms persisted until he was discharged from service.  
Approximately eight months after his discharge he was 
psychiatrically hospitalized in a VA facility.  During that 
period, he reported that he experienced abnormal physical 
sensations when walking and also a sensation that his vision 
would expand and he was able see things around that others 
could not.  He reported that he was hospitalized three times 
after service for his symptoms but that he obtained no real 
improvement.  He reportedly experienced several more 
symptomatic episodes afterwards but stopped seeking hospital 
treatment because he did not perceive such treatment to be 
helpful.  He also reported receiving psychotropic medication, 
including Prozac and Nortriptyline, from his family physician 
but did not find them particularly helpful. 

The VA physician diagnosed with veteran with an organic mood 
disorder, as evidenced by his history of an abnormal EEG 
(etiology unknown), with recurrent and major depression, 
severe, without psychotic features and generalized anxiety 
disorder.  The examiner also diagnosed with him with schizoid 
or avoidant personality traits.  In his discussion, the 
examiner stated that the veteran presented a history of 
depressive symptoms and anxiety symptoms with possible panic-
like attacks preceded by vague neurologic symptoms with 
weakness and difficulty standing up at about the time he 
joined service with a possible episode of a head injury as a 
child noted his medical records and again when he reported 
being struck by a baseball in service.  The history of an 
abnormal EEG may have been etiologically significant.  The 
examiner speculated that while it was hard to say for sure, 
it may have been than even a minor head trauma in service 
(the severity of which was unclear) could have been 
contributory.  He recommended that the veteran undergo 
another EEG study, and that if the EEG continued to be 
abnormal that either a CT or MRI scan be performed to rule 
out any potentially progressive disorder.  The examiner also 
recommended that the veteran be considered for treatment with 
an anti-anxiety agent and long-term antidepressant treatment 
with possible pre-treatment with a mood stabilizing agent or 
anti-seizure medication.

At his May 2001 video conference hearing, the veteran 
testified that he first began to experience symptoms relating 
to increased anxiety in the last months of his period of 
active duty while on his was aboard a troopship en route to 
his deployment to Germany.  He denied being involved in, or 
being in the proximity of any accident or crisis during 
service.  He stated that he had been recommended for 
promotion by his commanding officer but that he felt 
obligated to decline the promotion because of his 
nervousness.  He also reported having suicidal thoughts in 
service.  He reported that he was having other medical 
concerns at the time and believed that his anxiety would go 
away after he got out of the military so he did not pursue 
the matter during his time in service.  However, when he left 
service he noticed that his problems became worse.  He became 
nervous and withdrawn with decreased energy.  He sought 
advice from his clergyman who recommended that he seek 
psychiatric help.  The veteran reported being psychiatrically 
hospitalized on several occasions after service and that he 
last saw a physician for his problems in 1998.  According to 
the veteran, his current problems were related to depression.  
He reported that his psychiatric problem was an ongoing 
condition ever since the time of his military service and 
that he had never been free of it.  He stated that he 
received Social Security Administration benefits beginning in 
1991 relating to his psychiatric disability.  He turned 65 
years old in 1998 and continued to received Social Security 
benefits.

With regard to his feet, the veteran testified that during 
basic training his feet would become swollen from marching 
and that he had to reduce them by soaking them.  In service 
he was given special shoes and boots to compensate for his 
condition.  He admitted that he never really had much of a 
problem with his feet after he was discharged from active 
duty.  He currently wore a brace on his left ankle.  His 
general contention was the marching and running he engaged in 
during service worsened his pre-existing bilateral pes planus 
condition. 


Analysis

Initial matters

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be presented.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Hodge, supra.  The critical inquiry is whether any of the 
newly submitted evidence bears directly and substantially 
upon the specific matters under consideration, namely whether 
the veteran's psychiatric disorder was incurred in service 
and whether his pre-existing bilateral pes planus condition 
was aggravated by service.  The key question is whether any 
of the evidence submitted since the February and March 1957 
denials of the claims is new and material, which is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

As noted above, it appears that VCAA provisions concerning 
VA's duty to assist do not apply to the initial stage of 
analysis with respect to reopening a previously-denied claim.  
In any event, the veteran has been accorded appropriate with 
notice and the opportunity to present evidence and argument 
in support of his application to reopen his claims.  


Discussion

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability.

In February 1957, the RO denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
disability.  The medical evidence of record indicated that 
(1) a bilateral flat foot condition was noted at, and existed 
prior to, his entry into active duty; (2) orthotic inserts 
prescribed in service were ameliorative and provided in order 
to facilitate service with the pre-existing bilateral foot 
defect; and (3) his feet were normal on separation 
examination.  The RO accordingly denied the veteran's 
compensation claim on the basis that there was no evidence of 
onset of a bilateral foot condition during service or of 
aggravation of a pre-existing bilateral pes planus condition 
due to service.  

Essentially, the February 1957 decision determined that the 
veteran's presumption of soundness on entry into service was 
rebutted by clear and unmistakable evidence demonstrating 
that his bilateral pes planus condition pre-existed his entry 
into service and was not aggravated by his period of military 
service.  The veteran was notified of this decision and of 
his appellate rights in a March 1957 letter from the RO.  No 
Notice of Disagreement or other correspondence was received 
from the veteran within the one-year period following this 
decision.  The February 1957 RO decision became final with 
respect to the denial of service connection for a bilateral 
foot disability.  38 U.S.C.A. 7105; 38 C.F.R. 20.202, 20.302, 
20.1103 (2000); see also Evans, 9 Vet. App. at 285.  

In essence, the veteran has reported in recent written 
statements and in testimony presented at the November 1998 
and May 2001 hearings that his pre-existing bilateral pes 
planus condition was aggravated by his military service.  

The veteran's current contentions are virtually identical to 
the ones presented by him at the time of his original claims 
in December 1956, which are that his period of military 
service permanently worsened his bilateral pes planus beyond 
the normal course of this disability.  As such, these 
reiterative statements do not constitute evidence which is 
new and material to the foot disability claim which he 
desires to reopen.  Because the probative value of these 
statements had been previously assessed and rejected by the 
RO in its prior final denial of his foot disability claim in 
the rating decision of February 1957, these statements are 
redundant of prior contentions and do not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Moreover, it is now well established that as a layperson, the 
veteran is not qualified to render medical opinions regarding 
matters, such as diagnoses and determinations of etiology, 
calling for specialized medical knowledge.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board has carefully reviewed the service medical records 
which were discovered and added to the veteran's claims 
folder after the February 1957 RO rating decision.  With 
regard to the veteran's feet, the evidence only shows that he 
requested modification of his orthotic inserts or replacement 
of them with newer inserts.  The remainder of the medical 
records which have been added to the veteran's VA claims 
folder since 1957 are essentially negative with respect to 
foot problems.  The February 1993 psychological examination 
report incidentally noted that the veteran was wearing arch 
supports in both shoes at the time of the examination.

After having carefully reviewed the additionally submitted 
service medical records, the Board does not believe that such 
is new and material within the meaning of 38 C.F.R. § 3.156.  
The additional service medical records merely serve to 
confirm what was known in 1957, i.e. that the veteran had pes 
planus during service.  The question which must be answered 
in order to grant service connection is not, however, whether 
pes planus existed during service but rather it was 
aggravated by service.  In that respect, none of the 
additionally discovered service medical records  support the 
proposition that the veteran 's bilateral foot disability 
became worse during or because of his military service.  
These records merely document what was already of record, 
that the veteran was prescribed orthotics during service.  
Such evidence is merely cumulative and redundant of evidence 
of record in February 1957 and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

In view of the absence of any objective evidence indicating 
that the veteran's pre-existing pes planus condition had 
become permanently aggravated as a result of his military 
service, the Board concludes that new and material evidence 
has not been submitted with respect to the veteran's claim of 
entitlement to service connection for a bilateral foot 
disability, such that it may be reopened for a de novo review 
on the merits.  The benefit sought on appeal in this regard 
remains denied.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral foot disability.

In decisions of February 1957 and March 1957, the RO denied 
the veteran's claim for service connection for a nervous 
condition on the basis that the objective medical evidence 
(i.e., his service medical records and the post-service 
medical evidence) did not establish onset of a chronic 
psychiatric disability during the veteran's period of active 
duty, notwithstanding the veteran's allegations that he 
developed symptoms of a psychiatric problem in service and 
lay witness statements supporting his allegations.  In sum, 
the evidence which was before the RO rating board in February 
and March 1957 reflected that the veteran was not treated for 
or diagnosed with a chronic psychiatric disorder during his 
period of military service.  He was subsequently diagnosed 
with a non-psychotic psychiatric disability following his 
discharge from active duty and the objective medical evidence 
at the time did not demonstrate that the psychiatric 
diagnosis had its onset during service.   
The veteran was notified of these decisions and of his 
appellate rights in letters dated in March 1957.  No Notice 
of Disagreement or other correspondence was received from the 
veteran within the one-year period following these decisions.  
The February 1957 and March 1957 RO decisions thus became 
final with respect to the denial of service connection for a 
psychiatric disability.

The service medical records received in August 1959, over two 
years after the RO decisions of 1957, include a treatment 
report dated in April 1955 which shows that the veteran was 
treated for complaints of vertigo of undetermined origin.  
Significantly, at the time of this treatment he was described 
by the reviewing physician as being in a "somewhat apathetic" 
mood.  While this service medical report does not present a 
diagnosis of a psychiatric disability, the Board finds that 
it does lend objective, corroborative support to the 
veteran's oft-repeated assertion that he first experienced 
the initial symptoms of a psychiatric disability during the 
later part of his period of active duty.  These symptoms, 
which were described during his January 1999 VA mental 
examination as feelings of being "isolated, withdrawn, 
without energy, (and) with total loss of interest in 
things," are consistent with the apathetic mood noted in 
service in April 1955.  

Also noteworthy is the January 1999 VA examination report, in 
which the examiner presented a diagnostic opinion which 
broadly linked the veteran's psychiatric diagnoses (i.e., an 
organic mood disorder with recurrent and severe major 
depression and generalized anxiety disorder with a history of 
depressive symptoms and anxiety symptoms with possible panic-
like attacks) with his period of service.  The April 1955 
service medical report, when viewed in conjunction with the 
January 1999 VA examination report, indicates a possible 
nexus between the veteran's present psychiatric disorder and 
his service and also contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
psychiatric disability.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) [new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince adjudicators to grant a claim].
  


The Board concludes that this evidence is neither cumulative 
or redundant with respect to the psychiatric disability claim 
and is of such significance because of the service nexus 
indicated by it that it must be considered in order to fairly 
decide the merits of the claim.  The psychiatric disability 
claim is therefore reopened for a de novo review on the 
merits.  38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  


ORDER

New and material evidence has not been submitted to reopen 
the finally denied claim of entitlement to service connection 
for a bilateral foot disorder.  The benefit sought on appeal 
remains denied.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  The claim is reopened.  The appeal is granted to 
that extent only.


REMAND

As discussed by the Board the provisions of the VCAA become 
operative when a claim is reopened.

The evidence associated with the veteran's reopened claim of 
entitlement to service connection for a psychiatric 
disability presents a convoluted history of treatment for 
psychiatric problems spanning approximately 40 years.  During 
that time, the record presents diagnoses and medical opinions 
which are varied and conflicting.  The disability has been 
alternately described during this period as being one which 
was either lifelong and pre-existing service or one whose 
onset began in service.  To add further to the confusion, the 
nature of the disability has been described as being a 
premorbid psychosis, a chronic neurosis, an organic mood 
disorder which may or may not be related to external head 
trauma, or a combination of all of these.  

In this regard, the Board notes that the January 1999 VA 
examination report shows that the veteran reported being 
struck in the face by a baseball during military service with 
loss of consciousness for several minutes afterwards.  The 
examiner who wrote the report presented commentary to the 
effect that the veteran had an abnormal EEG in his right 
parietotemporal focus which may have been etiologically 
significant to a diagnosis of an organic mood disorder and 
that the minor head trauma which he reportedly received in 
service could have been contributory to this finding.  

As noted in the Introduction, this case presents the 
possibility that the undeveloped claim for residuals of a 
head injury may be intertwined with the reopened psychiatric 
disability claim.  The January 1999 examiner recommended 
another EEG, with possible follow up with a CT or MRI scan if 
continued abnormal EEG findings were obtained to rule out any 
potentially progressive disorder.  

Because of these unresolved medical questions, the Board 
finds it necessary to fully develop the evidence and attempt 
reconcile the conflicting findings by obtaining a definitive 
psychiatric diagnosis or diagnoses and an etiological 
opinion.  Therefore, the RO should undertake appropriate 
measures to fully develop the evidence and obtain all 
pertinent medical records not already associated with the 
claims file.  After this has been done, the RO should 
schedule the veteran for a VA psychiatric examination to 
resolve the aforementioned diagnostic and etiological 
questions.  Then the RO should adjudicate the reopened claim 
on a de novo basis.  Because of the complex and confusing 
diagnostic history presented in the record, it is imperative 
that the veteran's claims file be available for review by the 
designated medical examiner(s) prior to the veteran's 
evaluation.  

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claims for service 
connection for a psychiatric disability 
and head injury.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain a copy of 
all indicated records not already 
associated with the claims folder.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.  

3.  The veteran should be afforded a 
psychological examination to determine 
the nature of any neuropsychiatric 
disabilities. The veteran's VA claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination. The 
examiners should identify all psychiatric 
and/or organic brain disorders found.  
The reports of the psychological 
examination should be associated with the 
veteran's VA claims folder.

4.  The veteran should then be provided 
with a VA psychiatric examination.  The 
claims folder, including the report of 
the psychological examination, must be 
made available to and be reviewed by the 
examiner.  The examiner should reconcile 
the various diagnoses presented in the 
record and provide a definitive diagnosis 
of the veteran's current psychiatric 
disability.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disability identified is related to the 
veteran's period of active service.  If 
neurological or other specialist 
consultation and/or specialized 
diagnostic testing to be necessary by an 
examining physician, this should be 
accomplished.  A report of the 
examination and any associated specialist 
consultations or diagnostic testing 
should be associated with the veteran's 
VA claims folder. 

5.  Thereafter, the RO should review the 
veteran's claims file and ensure that the 
above development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the VCAA.
Then, the RO should readjudicate the 
issue of entitlement to service 
connection for a psychiatric disability.  
If the benefit sought on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative.  The 
veteran and his representative should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.	



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

